Per Curiam.
It is not pretended that the assignor could have recovered with the incumbrances standing on the land; and it is to be determined whether his assignee stands on better ground. Had he taken the bonds at the instance of the obligor, he would have gained a countervailing equity sufficiently powerful to let the law have its course; but neither is that pretended. The whole of the assignee’s case is, that the obligor told him he was glad he had taken *152a transfer of the bonds ; that he wished the assignee to retain them; and that he would as soon pay to him as to another. There was no promise; and if there had been it would not have been an available one without a consideration. The argument is, that the assignee may have been diverted from seeking indemnity of the assignor, or from putting off the bonds to another. An obvious answer is, there is no proof that the fact was actually so; and a party is not to have practical relief for a theoretic equity. It being thus ascertained that the obligor’s defence is an impregnable one, a decision of the other errors is unasked.
Judgment affirmed.